DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mathematical relationship.  The relationship is between ratios of elements and engine oil consumption. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional element beyond the judicial exception is a generic processor.  See MPEP 2106.04(a)(2).  The steps performed by the processor are merely data gathering and calculation, with the processor’s involvement being extra-solution activity.  See MPEP 2106.05(b)-III
	“Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011)”
	Claim 4 only adds more data gathering and manipulation steps thus the same reasoning applies.  Claim 9’s filter and element analysis apparatus are significantly more than a judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (U.S. Publication No. 2011/0170102, hereinafter Janssen) in view of Quigg (U.S. Patent No. 2,957,986, hereinafter Quigg).
	With respect to Claim 1, Janssen discloses an inspection apparatus [para 44-52 are most relevant] for inspecting an engine internal state of an engine including engine oil by using an exhaust gas of the engine, the inspection apparatus comprising: a processor [118, para 45 “computer processor”] programmed to store [via computer readable memory, para 45] content information about a plurality of elements [sulfur, water and ethylene glycol are listed in para 49-50] contained in the engine oil: accept analysis information [para 45 shows modules for executing procedures listed in the rest of the application.] about a plurality of elements contained in the exhaust gas; inspect [via 118] the engine oil quality of the engine based on the content information about the engine oil and the analysis information.  Para 44 shows element analysis for both exhaust gas and engine oil.
	Janssen discloses element concentration changes of exhaust gas for many internal engine states, including oil quality [52] but does not show calculating the engine oil consumption or comparing ratios of the plurality of elements in the engine oil with ratios of the plurality of elements in the exhaust gas and calculating the engine oil consumption using one of the elements having a difference between the both ratios within a predetermined range.

	Although Quigg doesn’t specifically mention limiting the engine oil consumption calculation to elements having a different in ratios within a predetermined range, one of ordinary skill in the art would recognize that changes too large would indicate more oil consumed than possible (for example more than the total amount of oil entered into the system) and would limit consumption analysis to ratios within a predetermined range, if only to toss out erroneous results.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Janssen to inspect engine oil consumption by comparing ratios of the plurality of elements in the engine oil with ratios of the plurality of elements in the exhaust gas and calculating the engine oil consumption using one of the elements having a difference between the both ratios within a predetermined range for the benefit of determining oil consumption in addition to oil quality.  
	With respect to Claim 9 the combination of Janssen and Quigg disclose an inspection system comprising the inspection apparatus according to claim 1; a filter [Janssen para 24] that collects ingredients contained in an exhaust gas of an engine; an element analysis apparatus [Janssen 1102; para 24] that analyzes elements in the ingredients collected by the filter and generate the analysis information.  Consider 1102 in para 24 as a module referred to in paragraph 45 that interacts with controller 118.
5.	Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen and Quigg in futher view of JP2012-092812, hereinafter JP.
	With respect to Claim 4, the combination of Janssen and Quigg disclose the inspection system according to claim 1, wherein the processor is further programmed to store content information about a plurality of elements contained in a fuel for the engine.   See para 44

	JP discloses using an element analysis to determine oil consumption and further incorporates element analysis of the fuel to increase accuracy. See para 36-40.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Janssen and Quigg such that the inspection unit compares the content information about the engine oil with the content information about the fuel with the analysis information to calculate the engine oil consumption for the benefit of increased oil consumption accuracy.
	
Response to Arguments
Applicant's arguments filed 06 May 2021 have been fully considered but they are not persuasive.  
	On page 4, the applicant argues that Janssen teaches only one component of interest rather than a plurality of components.  In contradistinction to this, Janssen specifically discloses a plurality of elements of interest “the component of interest may include a compound or a group of compounds”, see para 52.
	On page 5, the applicant argues that the prior art doesn’t teach excluding elements having a different between the both ratios outside of the predetermined range, which improves accuracy by not considering elements with may have a source other than engine oil.  
	While the examiner agrees that the prior art has not explicitly recitation about limiting the calculation to elements with a different between ratios within a predetermined range, and certainly doesn’t deny the intended benefit, the instant claims are broad enough that one having ordinary skill in .  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Han et al. U.S. Publication No 2010/0122571 tracks a ratio of viscosities, which would depend on particle concentration, within a predetermined range, but only tracks particles in aggregate.
	Potyrailo U.S. Publication No. 2017/0081997 shows and acid to water ratio threshold rate of change to determine oil health, but doesn’t compare exhaust concentrations to engine oil concentrations. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                    /ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855